USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                           UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                ____________________       No. 97-1203                                 JOHN S. NORTON, SR.,                                Plaintiff, Appellant,                                         v.                                TOWN OF LONG ISLAND,                                Defendant, Appellee.                                ____________________                    APPEAL FROM THE UNITED STATES DISTRICT COURT                              FOR THE DISTRICT OF MAINE                     [Hon. D. Brock Hornby, U.S. District Judge]                                ____________________                                       Before                               Selya, Boudin and Stahl,                                   Circuit Judges.                                ____________________            John S. Norton on brief pro se.            John S. Whitman                          , Carol I. Eisenberg                                               and                                                    Richardson, Whitman, Large       & Badger, on brief for appellee.                                ____________________                                    JULY 29, 1997                                ____________________                      Per Curiam                               . We have carefully reviewed the record on            appeal and affirm on grounds of issue preclusion. In a prior            suit, the appellant was given the opportunity to fully litigate            the issue of whether his claims are cognizable under the Civil            Rights Act. The judgment against the appellant in the prior            suit bars him from re-litigating the issue here.                      Affirmed. Loc. R. 27.1.                                               The appellant's motion for oral argument is hereby denied.            Oral argument would not advance the decisional process.   See            1st Cir. Loc. R. 34.1.                                         -2-